Benedict, J.
The collision which gave rise to this action was not caused by any fault on the part of the G. "W. Pratt, but was caused by the fault of the Blue Bonnet, in attempting to pass out from pier. 4, nearly across the tide, and ahead of the G. W. Pratt. The result was that before she could straighten up in the tide she was carried by the tide down upon the Pratt, and so caused the damage to the libelant’s boat. There must therefore be a decree in favor of the G. W. Pratt, and against the Blue Bonnet, unless the breaking of the libelant’s boat by the collision was owing to its being too old and weak to sustain the ordinary pressure incident to navigation of this character. Upon this point there is testimony going to show, that the libelant’s boat was old and weak; but there is also proof that she had on board a cargo of coal, and that she had shown herself able to carry cargoes up to the time of the accident. It also appears that a survey of the damage caused, by the collision in question was had, in which the claimants took part, and the report of that survey, while it designates the parts requiring to be repaired, nowhere alludes to any unseaworthiness or insufficiency of the boat; and one of the surveyors, when examined as a witness, says that the boat, with the repairs stated in the report, would be seaworthy. Moreover, one of the persons who held the survey on the boat, and who is called as a witness for the claimants, testifies that he would not hold a survey upon a boat that was unsea-worthy prior to sustaining the injury to be surveyed. I cannot, therefore, say that the testimony proves that the damages caused by the collision arose from the fact that the libelant’s boat was not sufficient to endure the ordinary strain of navigation of this character.
Let a decree be entered dismissing the libel as against the G. W. Pratt, and directing a decree in favor of the libelant against the Blue Bonnet, with an order of reference to ascertain the damages.